 1    MILES EHRLICH, State Bar No. 237954
      miles@ramsey-ehrlich.com
 2    ISMAIL RAMSEY, State Bar No. 189820
      izzy@ramsey-ehrlich.com
 3    AMY CRAIG, State Bar No. 269339
      amy@ramsey-ehrlich.com
 4    KATHARINE KATES, State Bar No. 155534
      katharine@ramsey-ehrlich.com
 5    RAMSEY & EHRLICH LLP
      803 Hearst Avenue
 6    Berkeley, CA 94710
 7    Telephone: (510) 548-3600
      Facsimile: (510) 291-3060
 8
 9
10
                              UNITED STATES BANKRUPTCY COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13
14                                                    )   Bankruptcy Case
     In re:                                           )   No.: 20-30242 (HLB)
15                                                    )
                                                      )   Chapter 11
16   ANTHONY SCOTT LEVANDOWSKI,                       )
                                                      )   NOTICE OF APPEARANCE AND
17   Debtor.                                          )   REQUEST FOR NOTICE
                                                      )
18                                                    )
                                                      )
19                                                    )
                                                      )
20                                                    )
                                                      )
21                                                    )

22
23            PLEASE TAKE NOTICE THAT party in interest Ramsey & Ehrlich, LLP (“R&E”),

24   hereby appears pursuant to section 1109(b) of Title 11of the United States Code in the above-

25   captioned chapter 11 case and hereby requests, pursuant to Rules 2002, 3017, and 9007 of the

26   Federal Rules of Bankruptcy Procedure, and any other applicable statute, that notice of all

27   matters which may come before the Court be given to and served upon R&E at the following

28   address:

                                                     1
     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
     Case:
     CASE NO20-30242     Doc# 250 Filed: 09/09/20
            . 20-30242 (HLB)                               Entered: 09/09/20 15:15:09       Page 1 of
                                                     2
     RAMSEY & EHRLICH LLP
 1
     MILES EHRLICH, State Bar No. 237954
 2   ISMAIL RAMSEY, State Bar No. 189820
     AMY CRAIG, State Bar No. 269339
 3   KATHARINE KATES, State Bar No. 155534
     803 Hearst Avenue
 4
     Berkeley, CA 94710
 5   Telephone: (510) 548-3600
     Facsimile: (510) 291-3060
 6   miles@ramsey-ehrlich.com
 7   izzy@ramsey-ehrlich.com
     amy@ramsey-ehrlich.com
 8   katharine@ramsey-ehrlich.com
 9
10           PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

11   Bankruptcy Code, the foregoing request includes not only the notices, papers, and disclosure

12   statements referred to in Rules 2002, 3017, and 9007 of the Federal Rules of Bankruptcy

13   Procedure, but also includes, without limitation, orders and notices of any application, complaint

14   or demand, motion, petition, pleading or request, and answering or reply papers filed in this case,

15   whether formal or informal, written or oral, and whether served, transmitted or conveyed by

16   mail, hand delivery, telephone, telegraph, telex or otherwise filed or made with regard to the

17   above-captioned case and proceedings therein.

18           PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

19   Notice shall not be deemed or construed to be a waiver of any of the rights of R&E, including,

20   without limitation, to (i) have final orders in non-core matters entered only after de novo review

21   by a higher court, (ii) trial by jury in any proceeding so triable in this case, or any case,

22   controversy, or adversary proceeding related to this case, (iii) have the reference withdrawn in

23   any matter subject to mandatory or discretionary withdrawal, or (iv) any other rights, claims,

24   actions, defenses, setoffs, or recoupments to which R&E may be entitled in law or in equity, all

25   of which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

26   Dated: September 9, 2020                      RAMSEY & EHRLICH LLP

27                                                 By: /s/
                                                             Katharine Kates
28

                                                        2
     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
     Case:
     CASE NO20-30242     Doc# 250 Filed: 09/09/20
            . 20-30242 (HLB)                                  Entered: 09/09/20 15:15:09         Page 2 of
                                                        2
